Title: To Alexander Hamilton from Edward Carrington, 15 July 1795
From: Carrington, Edward
To: Hamilton, Alexander


My dear Sir
Richmond July 15th. 1795
In mine of sometime in June I promised you, by this date, a more full communication on the subject of State debt redeemed by Virginia from the end of the War with great Britain, to the end of the year 1789. Having made the best inquiry this subject will admit of, I am Satisfied that the following Statement is pretty right, that is to say


Redeemed by Taxes, Sales of Land &c
2,613,692
dols.


purchased by means of the sinking Fund
  448,260



Total
3,061,952



I have no objection to your making such use of this intelligence as may accord with your own wishes, being with unalterable regard,
Your Friend

Ed Carrington
Alexander Hamilton Esq

